Exhibit 10.9

EMPLOYMENT AGREEMENT

Employment Agreement dated as of April 20, 2005 (the “effective date”) between
Time Warner Telecom, Inc., (the “Company”), and the employee whose name appears
on the last page hereof (the “Employee”). The Company shall employ the Employee
on the following terms and conditions:

1. Term. The Company hereby employs Employee and Employee hereby accepts such
employment upon the terms and conditions hereof for an initial term commencing
on the “Effective Date” and ending, subject to renewal or termination as
provided herein, on April 19, 2008 (the “Initial Term”); provided, however, that
this Agreement shall automatically continue for successive one month periods
thereafter (each such period being an “Additional Term”) unless either party has
delivered written notice of termination to the other party no later than six
months prior to the end of the Initial Term or 60 days prior to the end of any
Additional Term. Sections 8, 10 through 22 and 24 through 28 shall survive any
termination of Employee’s employment under this Agreement. The Employee hereby
covenants that as of the Effective Date any agreement between Employee and the
Company, or any of its affiliates, entered into prior to the date hereof,
relating to Employee’s employment with such entity, shall terminate as of, or
have been terminated prior to, the Effective Date.

2. Duties. Employee shall serve as Senior Vice President, Business Development
or subject to Section 5, in such other senior management position as the Company
shall determine. Subject to the foregoing, Employee shall perform such duties as
may be assigned by the Company to Employee from time to time, and shall travel
for business purposes to the extent reasonably necessary or appropriate in the
performance of such duties.

Employee shall perform such duties on a full time basis (subject to the
Company’s written policies on vacations, illness, government service, etc.
applicable to employees at Employee’s level in effect from time to time),
provided, however, that Employee shall not be precluded from devoting such time
to personal affairs as shall not interfere with the performance of his or her
duties hereunder. In performing his or her duties hereunder, Employee shall
comply with the Company’s policies and procedures in effect from time to time.
Unless Employee otherwise consents, the headquarters for the performance, of
Employee’s services shall be the principal executive offices of the Company and
/or the Denver area, subject to such reasonable travel as may be appropriate or
required in the performance of Employee’s duties in the business of the Company.

3. Compensation. The Company shall pay or cause to be paid to Employee, during
the term of employment, an annual salary in respect of each calendar year at the
rate of not less than $ 216,000.20 per annum. The Company may increase, but not
decrease, such annual salary at any time and from time to time during the term
of employment. In addition to annual salary, Employee may be entitled to receive
an annual



--------------------------------------------------------------------------------

bonus in respect of each calendar year based on a target percentage of the
salary paid to Employee during such calendar year of 75%. Subject to Section 5,
and the second paragraph of this Section 3, Employee acknowledges that his or
her actual annual bonus may vary and range from 0% to150% of the target amount,
depending on actual performance of the Company and Employee.

Subject to Section 5 and the second sentence of this Section 3, the Company
shall determine, in its sole discretion, the amount of any salary increase, the
amount of any annual bonus and whether to increase the target percentage of
Employee’s annual bonus. The payment of any bonus compensation shall be made in
accordance with the Company’s then current practices and policies, including
without limitation, less the usual required payroll deductions and withholding.

The Company shall pay or reimburse Employee, in accordance with Company policies
applicable to employees at Employee’s level, for all travel, entertainment and
other business expenses actually incurred or paid by Employee in the performance
of his or her duties hereunder, if properly substantiated and submitted.

4. Benefits. Employee shall be eligible to participate in any pension,
profit-sharing, employee stock ownership, vacation, insurance, hospitalization,
medical, health, disability and other employee benefit or welfare plan, program
or policy whether now existing or established hereafter (collectively, the
“Benefit Plans”), to the extent that employees at Employee’s level are generally
deemed eligible under the general provisions thereof. The Company reserves the
right to amend or cancel any such Benefit Plan in its sole discretion.

5. Termination by Employee Following a Change in Control.

(a) Provided that notice of termination has not previously been given under any
other Section hereof, Employee shall have the right to terminate his or her
employment with the Company under this Agreement for cause upon 30 days prior
written notice delivered to the Company at any time within 180 days after
Employee has actual knowledge of the occurrence of any of the following events
following a Change in Control, indicating in such notice which event has
occurred:

A. A change in the location of Employee’s office or of the Company’s principal
executive offices to a place which is more than 50 miles from the location of
Employee’s office or the location of the Company’s principal executive offices
immediately prior to the occurrence of a Change in Control;

B. A material reduction in Employee’s decision-making, budgetary, operating,
staff and other responsibilities, taken as a whole, from such responsibilities
immediately prior to the occurrence of a Change in Control, or a change in the
person or persons to whom Employee reported immediately prior to the occurrence
of a Change in Control, to a person or persons of lesser rank, title or
responsibility; or

C. Any material breach of this Agreement by the Company.



--------------------------------------------------------------------------------

(b) Upon the expiration of the 30-day notice period provided in Section 5(a),
Employee shall be relieved of his or her management position with the Company
and his or her duties hereunder. In the notice delivered by Employee to the
Company pursuant to Section 5(a), Employee shall elect either (A) to terminate
his or her employment with the Company, in which case Employee shall receive:
(x) subject to the terms thereof, all benefits which may be due to Employee
under the provisions of any Benefit Plan; and (y) in a lump sum severance
payment, within 30 days following the effective date of such termination, the
present value (using the discount rate described below) of an amount equal to
the sum of the annual salary at the rate in effect on the date of termination of
employment or immediately prior to the Change in Control, whichever is greater,
plus an annual bonus in a minimum amount equal to Employee’s then applicable
target bonus amount or the Employee’s applicable target bonus amount in effect
immediately prior to the Change in Control, whichever is greater, for the
remainder of the existing term of this Agreement, without any further renewal or
continuation, provided that such amount shall be not less than the sum of such
salary and bonus pro rated for a 18-month period, or (B) to remain an employee
of the Company for a period (as determined by Employee) of up to 18 months
following the date notice of termination is given by Employee pursuant to
Section 5(a), in which case Employee shall be relieved of his or her management
position with the Company and his or her duties hereunder, and shall
(i) continue to receive both salary, based on a rate equal to his or her annual
rate in effect on the date of termination of employment or immediately prior to
the Change in Control, whichever is greater, and annual bonus in respect of such
period (in each case payable within 30 days after the end of the respective
calendar year and prorated for any portion of a year), each such bonus to be
based on an amount equal to Employee’s then applicable target bonus amount or
the Employee’s applicable target bonus amount in effect immediately prior to the
Change in Control, whichever is greater, and (ii) receive a discounted lump sum
payment pursuant to Section 5(b)(A)(y) for any portion of the term of employment
remaining after such period; provided, however, that if Employee accepts
full-time employment with any other corporation, partnership, trust, government
or other entity (“Entity”) during such period or notifies the Company in writing
of his or her intention to terminate his or her employment during such period,
Employee shall cease to be an employee of the Company effective upon the
commencement of such employment or the effective date of such termination as
specified by Employee in such notice, and shall be entitled to receive, subject
to the terms thereof, all benefits due to Employee under the provisions of any
Benefit Plan and a discounted lump sum cash payment for the balance of the
salary and bonus Employee would have been entitled to receive pursuant to this
Section 5(b)(B) had Employee remained on the Company’s payroll until the end of
the Initial Term or such 18 month period whichever is greater, provided,
further, however, that Employee shall not be entitled to receive any such lump
sum cash payment if he or she accepts full-time employment with any subsidiary
or Affiliate of the Company. For purposes of this Agreement, the term
“Affiliate” shall mean an Entity which, directly or indirectly, controls, is
controlled by or is under common control with, the Company or Time Warner Inc
(“TWI”).



--------------------------------------------------------------------------------

In addition, whether Employee elects 5(b)(A) or 5(b)(B), for a period of the
earlier of one year from the date of termination of employment or the date
Employee is eligible to receive health benefits by virtue of other employment,
Employee shall receive continued eligibility and enrollment (including family
coverage, if any), without a premium charge therefor, in hospital, medical and
dental insurance plans providing substantially equivalent benefit coverage to
those plans in which Employee was enrolled immediately prior to the Change in
Control unless waived in writing by Employee (or, in the event such coverage
cannot be provided, substantially similar benefits).

Any lump sum payments required to be made pursuant to this Section 5(b) shall be
discounted to present value from the times at which such amounts would have been
paid absent any such termination at an annual discount rate for the relevant
period equal to the “applicable Federal rate” (within the meaning of
Section 1274(d) of the Internal Revenue Code of 1986 (the “Code”)), compounded
semi-annually, in effect on the date of such termination, the use of which rate
is hereby elected by the Company and Employee pursuant to Treas. Reg. § 1.28OG-
I Q/A32 (provided that in the event such election is not permitted, such other
rate determined as of such other date as is applicable for determining present
value under Section 28OG of the Code shall be used).

6. Termination by Company.

(a) For Cause. Provided that notice of termination has not previously been given
under any other Section hereof, the Company shall have the right to terminate
Employee’s employment for cause upon written notice to Employee at any time. In
such event, Employee’s employment with the Company shall terminate immediately
and Employee shall be entitled to receive (i) any earned and unpaid salary
accrued through the date of such termination, and (ii) subject to the terms
thereof, any benefits which may be due to Employee under the provisions of any
Benefit Plan. Employee hereby disclaims any right to receive a pro rata portion
of his or her annual bonus with respect to the year in which such termination
occurs. For purposes hereof, “cause” shall mean termination by action of the
Company’s Board of Directors or any committee thereof because of Employee’s
conviction (treating a nolo & contendere plea as a conviction) of a felony
(whether or not any right to appeal has been exercised) or willful refusal
without proper cause to perform his or her obligations under this Agreement or
because of Employee’s material breach of the covenants provided for in Sections
10, 11 and 12 of this Agreement. In the event (i) such termination is because of
the Employee’s willful refusal without proper cause to perform any one or more
of his obligations under this Agreement (ii) such notice is the first such
notice of termination for any reason delivered by the Company to the Employee
under this Section 6(a), and (iii) within I 0 days following the date of such
notice the Employee shall cease his or her refusal and shall use his or her best
efforts to perform such obligations, the termination shall not be effective.

(b) Other. Provided that notice of termination has not previously been given
under any other Section hereof, the Company shall have the right at any time to
terminate Employee’s employment under this Agreement without cause, by giving
written notice thereof to Employee.



--------------------------------------------------------------------------------

(i) If such notice is so given to Employee, Employee shall be entitled to
receive subject to the terms thereof, all benefits which may be due to Employee
under the provisions of any Benefit Plan and to elect, within 30 days after
receiving such notice, to receive either a lump sum severance payment in the
amount, and upon the terms and conditions, provided in Section 5(b)(A) and
calculated as set forth in the last paragraph of Section 5(b), or to remain an
employee of the Company upon the terms and conditions provided in
Section 5(b)(B); provided, however, that (i) any reference therein to
Section 5(a) shall be deemed for purposes of this Section 6(b) to be a reference
to this Section 6(b)(i), and (ii) if a Change in Control has not occurred, then
(x) Employee’s salary shall be determined with reference to his or her then
current annual salary and (y) Employee’s annual bonus shall equal at least the
Employee’s target amount immediately prior to Employee’s termination under this
Section 6(b)(i).

(ii) For the period beginning when Employee receives notice of termination from
the Company pursuant to this Section 6(b), and ending six months thereafter,
Employee will, without charge to Employee, have use of reasonable office space
and reasonable office Facilities at Employee’s principal job location
immediately prior to his or her termination of employment, or other location
reasonably close to such location, together with reasonable secretarial services
in each case appropriate to an employee of Employee’s position and
responsibilities prior to such termination of employment but taking into account
Employee’s reduced need for such office space and secretarial services. Employee
will continue to be eligible to participate in the Company’s Benefit Plans and
to receive, subject to the terms thereof, all benefits, which are received by
other employees at Employee’s level thereunder other than options or similar
equity-based or incentive awards.

(iii) In the event that Employee’s employment is terminated prior to the
occurrence of a Change in Control, or more than three years following a Change
in Control, then, in partial consideration for the Company’s obligation to make
the payments described in this Section 6(b), Employee shall execute and deliver
to the Company a release in the form as set forth in Exhibit A. The Company
shall deliver such release to Employee at the time the Company delivers notice
of termination pursuant to this Section 6(b). Employee shall execute and deliver
such release to the General Counsel of the Company within 21 days of receipt of
notice of termination. If Employee shall fail to execute and deliver to the
Company such release within 30 days of Employee’s receipt thereof from the
Company, Employee’s employment with the Company shall terminate effective at the
end of such 30-day period and Employee shall receive, in lieu of the severance
arrangements described in Section 6(b), a lump sum cash payment in an amount
determined in accordance with the personnel policies of the Company then
applicable.



--------------------------------------------------------------------------------

7. Death; Disability.

(a) Death. If Employee shall die while employed by the Company, Employee’s
employment under this Agreement shall thereupon terminate and Employee’s estate
or beneficiaries, as the case may be, shall be entitled to receive as promptly
as practicable but in any event within 30 days after reasonably satisfactory
evidence of Employee’s death is received by the Company (i) any earned and
unpaid salary accrued to Employee through the period ending 30 days following
the date of Employee’s death and a pro rata portion of the target annual bonus
amount in effect immediately prior to Employee’s death; and (ii) subject to the
terms thereof, any benefits which may be due to Employee’s estate or
beneficiaries under the provisions of any Benefit Plan.

(b) Disability. Provided that notice of termination has not previously been
given under any Section hereof, if employee becomes ill or is injured or
disabled during the term of this Agreement such that Employee fails to perform
all or substantially all the duties to be rendered hereunder and such failure
continues for a period in excess of 26 consecutive weeks (a “Disability”), the
Company may terminate the employment of Employee under this Agreement upon
written notice to Employee at any time and thereupon Employee shall be entitled
to receive (i) any earned and unpaid salary accrued through the date of such
termination; (ii) subject to the terms thereof, any benefits which may be due to
Employee under the provisions of any Benefit Plan; and (iii) a lump sum cash
payment equal to the sum of 75% of Employee’s then current annual salary and
then applicable target annual bonus amount prorated for a 18-month period, less
the amount of any disability insurance proceeds payable to Employee under any
disability insurance policy or program covering Employee.

8. Stock Options and Other Incentive Awards. Upon Employee’s termination of
employment with the Company for any reason, Employee’s rights to benefits and
payments under any stock options, restricted shares or other incentive plans
shall be determined in accordance with the terms and provisions of such plans
and any agreements under which such stock options, restricted shares or other
awards were granted.

9. Change in Control. For purposes of this Agreement, a “Change in Control” of
the Company shall be deemed to have occurred at such time as the Founding
Stockholders (and their respective affiliates) as a group cease to have the
ability to elect a majority of the directors on the Board of Directors of the
Company (other than the chief executive officer of the Company and independent
directors; provided that independent directors shall be included in calculating
whether the foregoing majority requirement is satisfied if the directors
nominated by the Founding Stockholders (and their respective affiliates) do not
constitute a majority of the committee that selects the Board of Director’s
nominees for independent directors) and a “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act) (other than the Founding Stockholders and their
respective affiliates) has become the ultimate “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) of more than 35% of the total voting power of
the voting interests of the Company on a fully diluted basis and such ownership
represents a greater percentage of the total voting power of the voting
interests of the Company, on a fully diluted basis, than is held by the Founding
Stockholders (and their respective affiliates) as a group on such date.



--------------------------------------------------------------------------------

10. TradeSecrets;WorkProducts,Etc. Except in connection with the performance of
his or her duties hereunder, Employee hereby expressly covenants and agrees that
Employee will not at any time while employed by the Company or thereafter,
exploit, use, sell, publish, disclose, communicate or divulge to any person or
Entity, other than the Company and its subsidiaries, either directly or
indirectly, any trade secrets or confidential information, knowledge or data
regarding the Company or any of its subsidiaries or Affiliates or any of their
respective officers, directors or employees including, without limitation, the
existence and terms of this Agreement, other than such information, knowledge or
data which has been released by the Company or such subsidiaries, Affiliates or
others to the Public (except that with respect to the terms of this Agreement
Employee may communicate such terms to Employee’s spouse and Employee’s
attorneys and financial advisors). Notwithstanding the foregoing, Employee may
disclose such trade secrets or confidential information, knowledge, data or
terms when required to do so by a court or government agency or legislative body
of competent jurisdiction, provided Employee first notifies the Company orally
and in writing as promptly as possible of such requirement so that the Company
may either seek an appropriate protective order or waive compliance with the
provisions of this Section, and provided further that if, in the absence of such
protective order or waiver, Employee is nevertheless, in the written opinion of
his or her counsel, reasonably acceptable to the Company addressed to and
delivered to the Company, otherwise required to disclose such information to any
such court, government agency or legislative body or else stand liable for
contempt or suffer other material penalty, Employee may disclose such
information in such case without liability hereunder so long as such disclosure
does not exceed that required by such court government agency or legislative
body.

Employee hereby grants and assigns to the Company all rights (including, without
limitation, any copyright or patent) in the results and proceeds of all services
provided by Employee hereunder and all such services shall be subject in all
respects to the supervision, control and direction of the Company. Any work in
connection with such services shall be considered “work made for hire” under the
Copyright Law of 1976 or any successor thereof, and the Company shall be the
owner of such work as if the Company were the author of such work.

11. Non-Compete; Solicitation. Employee hereby expressly covenants and agrees
that:

(a) Employee will not at any time during the Term of employment (including any
period during which Employee remains on the Company payroll pursuant to
Section 5 (b) (B) ) and for a period of one year following the date a notice of
termination of Employee’s employment is effective (i.e., Employee is no longer
considered an employee for payroll purposes) as provided herein, be or become an
officer, director, partner or employee of or consultant to or act in any
managerial capacity with or own any equity interest in any Entity (an
“Affiliated Person”) which is a “Competitive Business Entity” (as such term is
defined on Exhibit B hereto); provided, however, that (i) ownership of



--------------------------------------------------------------------------------

less than 1% of the outstanding equity securities of any Entity listed on any
national securities exchange or traded on the National Association of Securities
Dealers Automated Quotation System shall not be prohibited hereby, and (ii) in
the event Employee is terminated pursuant to Section 6(b) and notice of
termination is so given to Employee following the occurrence of a Change in
Control, Employee is hereby permitted to accept employment with any Founding
Stockholder and such employment shall not violate the provisions of this
Section 11.

(b) Employee will not at any time during the Term of employment and for a period
of one year after the date a notice of termination of Employee’s employment is
effective as provided herein, solicit (or assist or encourage the solicitation
of) any employee of the Company or any of its subsidiaries or Affiliates to work
for Employee or for any Entity in which Employee owns or expects to own more
than a 1% equity interest or for which Employee serves or expects to serve as an
Affiliated Person.

For the purposes of this Section II (b), the term “solicit any employee” shall
mean Employee’s contacting, or providing information to others who may be
expected to contact any employee of the Company or any of its subsidiaries or
Affiliates regarding their employment status, job satisfaction, interest in
seeking employment with Employee or any Affiliated Person or any related matter,
but shall not include general print advertising for personnel or responding to
an unsolicited request for a personal recommendation for or evaluation of an
employee of the Company or any of its subsidiaries or Affiliates.

12. Documents; Conduct. Employee hereby expressly covenants and agrees that:

(a) Following termination of Employee’s employment with the Company for any,
reason or at any time upon the Company’s request Employee will promptly return
to the Company all property of the Company and its subsidiaries and Affiliates
in his or her possession or control (whether maintained at his or her office,
home or elsewhere), including, without limitation, all copies of all management
studies, business or strategic plans, budgets, notebooks and other printed,
typed or written materials, documents, diaries, calendars and data of or
relating to the Company or its subsidiaries or Affiliates or their respective
personnel or affairs; and

(b) Employee will not at any time denigrate, ridicule or intentionally criticize
the Company or any of its subsidiaries or Affiliates or any of their respective
products, properties, employees, officers or directors, including, without
limitation, by way of news interviews, or the expression of personal views,
opinions or judgments to the news media.

13. Breach by Employee. Employee hereby expressly covenants and agrees that the
Company will suffer irreparable damage in the event any provisions of Sections
10, II and 12 are not performed or are otherwise breached and that the Company
shall be entitled as a matter of right to an injunction or injunctions and other
relief to prevent a breach or violation by Employee and to secure its
enforcement of Section 10, I I and 12 resort to such equitable relief, however,
shall not constitute a waiver of any other rights or remedies which the Company
may have.



--------------------------------------------------------------------------------

14. Representations.

(a) Employee represents and warrants to the Company that this Agreement is
legal, valid and binding upon Employee and Employee is not a party to any
agreement or understanding which would prevent the fulfillment by Employee of
the terms of this Agreement. Employee has consulted with his or her legal, tax,
financial and other advisors, to the extent desired, prior to execution and
delivery of this Agreement.

(b) The Company represents and warrants to Employee that this Agreement is
legal, valid and binding upon the Company and the Company is not a party to any
agreement or understanding which would prevent the fulfillment by the Company of
the terms of this Agreement.

15. Notice. Any notice required or permitted to be given hereunder shall be in
writing (except where required to be given orally) and shall be sufficiently
given or sent by registered or certified mail or delivered, in person, if to
Employee at the address set forth on the last paragraph hereof, or at such other
address as Employee shall designate by written notice to the Company, and if to
the Company at 5700 South Quebec Street, Greenwood Village, CO 80111 attention
of the General Counsel or at such other address as the Company shall designate
by written notice to Employee.

16. Successors and Assigns. This Agreement is personal in its nature and neither
of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any right or obligations hereunder; provided however,
that the provisions hereof shall inure to the benefit of, and be binding upon,
any successor of the Company, whether by merger, consolidation, transfer of all
or substantially all of the assets of the Company, or otherwise.

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State Colorado irrespective of its
conflicts of law rules, except for the By-laws referred to in Section 26, which
shall be governed by and construed and enforced in accordance with the laws of
the State of Colorado. To the extent that any applicable state or Federal law,
rule or regulation confers upon Employee any greater benefit or right than that
set forth in this Agreement, such law, rule or regulation shall control in lieu
of the provisions hereof relating to such benefit or right.

18. Mitigation. Employee shall have no obligation to mitigate damages in the
event of termination of Employee’s employment under this Agreement under
Section 5(a), 6(b) or 7, other than as necessary to prevent the Company from
losing any tax deductions to which it otherwise would have been entitled for any
payments deemed to be “contingent on a change” under the Code and any payments
received by Employee hereunder shall not be offset or reduced in any way by any
other earnings or payments which may be received by Employee from any source,
except as provided by this Section 18. It is acknowledged and agreed that any
payment which may be made by the Company to Employee under Section 5(b), 6(b) or
7 is in the nature of severance and is not a penalty payment.



--------------------------------------------------------------------------------

19. Withholding. All payments required to be paid by the Company to Employee
under this Agreement will be paid in accordance with the payroll practices of
the Company or the terms of the Benefit Plans, as the case may be, and will be
subject to withholding taxes, social security and other payroll deductions in
accordance with the Company’s policies applicable to employees at Employee’s
level and the terms of the Benefit Plan.

20. Complete Understanding. This Agreement supersedes any prior contracts,
understandings, discussions and agreements relating to employment between
Employee, on the one hand, and the Company and its subsidiaries and Affiliates,
on the other, and constitutes the complete understanding between the parties
with respect to the subject matter hereof. No statement, representation,
warranty or covenant has’ been made by either party with respect thereto except
as expressly set forth herein.

21. Modification; Waiver. This Agreement cannot be changed, modified or amended
and no provision or requirement hereof may be waived without the consent in
writing of both the parties hereto. No waiver by either party at any time of any
breach by the other party of any condition or provision of this Agreement shall
be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time. Subject to Section 28, no policy, procedure
or practice of the Company whether now or hereafter in effect shall be deemed to
modify, mend or supersede any provision of this Agreement except as contemplated
or provided otherwise in this Agreement.

22. Headings. The headings in this Agreement are for convenience of reference
only and shall not control or affect the meaning or construction of this
Agreement.

23. Use of Likeness. The Company shall have the right to use Employee’s name,
biography and likeness in connection with their respective businesses and that
of their subsidiaries and Affiliates, but not for use as a direct endorsement.

24. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect.

25. Set-off. The Company and its subsidiaries and Affiliates shall have no right
to set-off payments owed to Employee hereunder against amounts owed or claimed
to be owed by Employee to the Company or its subsidiaries or Affiliates under
this Agreement or otherwise.

26. Indemnification. The Company shall indemnify Employee to no lesser extent
than provided in the Company’s By-laws on the date hereof (the provisions of
which are hereby incorporated by reference herein), notwithstanding any changes
or amendments to such By-laws after the date hereof adversely affecting,
limiting or reducing such indemnification.



--------------------------------------------------------------------------------

27. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

28. Changes. Subject to Section 5, the Company and its subsidiaries and
Affiliates are entitled to amend, modify, terminate or otherwise change at any
time or from time to time any and all Benefit Plans and policies, practices or
procedures referred to in this Agreement and all references herein to such
Benefit Plans and policies, practices and procedures shall be to such as from
time to time in effect prior to a Change in Control except as otherwise
specifically herein provided.

29. Beneficiaries. Whenever this Agreement provides for any payment to the
Employee’s estate, such payment may be made instead to such beneficiary or
beneficiaries as the Employee may designate in writing (using the form of
Beneficiary Designation attached hereto as Exhibit C) and file with the Company.
The Employee shall have the right to revoke such Beneficiary Designation and
redesignate a beneficiary by filing with the Company (and any applicable
insurance company) a later dated Beneficiary Designation to such effect.

IN WITNESS WHEREOF, Employee and the Company have caused this Agreement to be
executed as of the date first above written.

 

By:  

/s/ Larissa L. Herda

Title:   President and Chief Executive Officer

Agreed to and accepted as of

the date first above written

 

/s/ Michael A. Rouleau

Name Senior Vice President, Strategy and Business Development Title Address for
Notices:

 

 

 